DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 08/04/2020 and 03/21/2022 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al., (hereinafter Kobayashi), Japanese Patent JP2000091152A.
Regarding Claim 1, Kobayashi teaches, a laminated coil component (Fig. 1) comprising: 
an element body (11); 
a coil (5) provided inside the element body and including a plurality of coil conductor layers (5a-5d) that are electrically connected; and 
an external electrode (14) disposed on an outer surface of the element body and electrically connected to the coil via an extended conductor layer (4, 5e, 5f) electrically connected to the coil, and 
wherein an average crystal grain size of the extended conductor layer(4, 5e, 5f) is less than an average crystal grain size of each of the coil conductor layers (5a-5d) (“[t]he average particle diameter of the conductive component of the conductive paste for forming the internal electrodes 5e and 5f including the extraction electrodes 4 and 4 is smaller than that of the conductive paste for forming the other internal electrodes 5a to 5d”).  (Kobayashi: Figs. 1-6, machine translation, para. [0028], page 6, last paragraph).
Regarding Claim 3, Kobayashi further teaches, wherein the average crystal grain size of the extended conductor layer is from 2 um to 8 um (“an average particle size of the conductive component of 0.3 to 2.0 μm”).  (Kobayashi: Figs. 1-6, machine translation, para. [0027], page 6, second to last paragraph).
Regarding Claim 6, Kobayashi further teaches, wherein 
the element body is a laminate in which a plurality of magnetic layers (“a thin magnetic ceramic green sheet” [0019]) are laminated, and 
the extended conductor layer (4, 5e, 5f) is located at a different layer than each of the coil conductor layers (5a-5d) in a laminating direction of the laminate.  (Kobayashi: Figs. 1-6, machine translation, para. [0021], page 5, last paragraph).
Regarding Claim 7, Kobayashi further teaches, wherein the extended conductor layer (4, 5e, 5f) includes at least two layers.  (Kobayashi: Fig. 4, machine translation, para. [0030], page 5, second full paragraph).
Regarding Claim 18, Kobayashi further teaches, wherein 
the element body is a laminate in which a plurality of magnetic layers (“a thin magnetic ceramic green sheet” [0019]) are laminated, and 
the extended conductor layer (4, 5e, 5f) is located at a different layer than each of the coil conductor layers (5a-5d) in a laminating direction of the laminate.  (Kobayashi: Figs. 1-6, machine translation, para. [0021], page 5, last paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi.
Regarding Claim 2, Kobayashi is silent on a grain size of the extended conductor versus the coil conductor layer of 2 um or greater.  (Kobayashi: Figs. 1-6, machine translation, para. [0028], page 6, last paragraph).
Kobayashi does not explicitly teach, wherein 
the average crystal grain size of the extended conductor layer is less than the average crystal grain size of each of the coil conductor layers by 2 um or greater.
However, Kobayashi teaches (Fig. 1), “appropriate conductor content of the conductive paste for forming the internal electrodes 5a to 5f of the laminated electronic component depends on the average particle size of the conductor component” [0015], 2nd paragraph, page 5, “the silver content of the conductive paste forming the internal electrodes 5e and 5f including the extraction electrodes 4 and 4 is different from that of the other internal electrodes 5a” [0057], 6th paragraph, page 10).  (Kobayashi: Figs. 1-6, machine translation, para. [0015], 2nd paragraph, page 5, para. [0057], 6th paragraph, page 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the grain size of the extended conductor versus the coil conductor layer of Kobayashi to include the a size difference of 2 um or greater, the motivation being to provide a better bonding with the magnetic ceramic green layer.  (Kobayashi: Figs. 1-6, machine translation, para. [0021], page 5, last paragraph). 
Further, the size difference of the extended conductor layers and coil conductor layers is a result effective variable, thus, a size difference of 2 um or greater would be obvious since optimization would have been use to arrive at a size difference of 2 um or greater, the motivation being to provide a better bonding with the magnetic ceramic green layer.  Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 8, Kobayashi further teaches, wherein the average crystal grain size of the extended conductor layer is from 2 um to 8 um (“an average particle size of the conductive component of 0.3 to 2.0 μm”).  (Kobayashi: Figs. 1-6, machine translation, para. [0027], page 6, second to last paragraph).
Regarding Claim 17, Kobayashi further teaches, wherein 
the element body is a laminate in which a plurality of magnetic layers (“a thin magnetic ceramic green sheet” [0019]) are laminated, and 
the extended conductor layer (4, 5e, 5f) is located at a different layer than each of the coil conductor layers (5a-5d) in a laminating direction of the laminate.  (Kobayashi: Figs. 1-6, machine translation, para. [0021], page 5, last paragraph).

Claims 4, 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, as applied to claims 1, 2, 3 and 8, respectively, in view of Okada et al., (hereinafter Okada), U.S. Patent Application Publication 2017/0229221.
Regarding Claim 4 and similarly claims 9, 10 and 11, Kobayashi teaches “an average particle size of the conductive component of 0.3 to 2.0 μm”.  (Kobayashi: Figs. 1-6, machine translation, para. [0027], page 6, second to last paragraph).
Kobayashi does not explicitly teach, wherein the average crystal grain size of each of the coil conductor layers is from 4 um to 15 um.
However, Okada teaches (Fig. 2), wherein the average crystal grain size of each of the coil conductor layers (8)9 is from 4 um to 15 um (“the conductive paste is preferably 0.5 to 10 μm” [0038]).  (Okada: Fig. 2, para. [0021], [0022], [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the grain size of the coil conductor layers of Kobayashi to include the grain size of 4 um to 15 um of Okada, the motivation being to “within this range helps diffusion of copper from the internal conductor to the magnetic material” [0038].  (Okada: Fig. 2, para. [0038]).   Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 19, the combination of Kobayashi in view of Okada further teaches, wherein 
the element body is a laminate in which a plurality of magnetic layers (Kobayashi: “a thin magnetic ceramic green sheet” [0019]) are laminated, and 
the extended conductor layer (Kobayashi: 4, 5e, 5f) is located at a different layer than each of the coil conductor layers (Kobayashi: 5a-5d) in a laminating direction of the laminate.  (Kobayashi: Figs. 1-6, machine translation, para. [0021], page 5, last paragraph).

Claims 5, 12, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, as applied to claims 1, 2, 3 and 8, respectively, in view of Nanjyo et al., (hereinafter Nanjyo), U.S. Patent Application Publication 2012/0326827.
Regarding Claim 5 and similarly claims 12, 13, 15 , Kobayashi is silent on including a void in contact with the coil conductor layers.  (Kobayashi: Figs. 1-6, machine translation, para. [0028], page 6, last paragraph).
Kobayashi does not explicitly teach, wherein the element body has a void in contact with each of the coil conductor layers.
However, Nanjyo teaches (Fig. 4), wherein the element body (12) has a void (40) in contact with each of the coil conductor layers (34).  (Nanjyo: Figs. 4-7, para. [0055], [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the element body of Kobayashi to include the void in contact with the coil conductor layers of Nanjyo, the motivation being that “[r]esidual stress in the second coil elements 34a and 34b is relaxed by the cavities 40 and the performance of the coil is increased” [0056].  (Nanjyo: Figs. 4-7, para. [0056]).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 20, the combination of Kobayashi in view of Nanjyo further teaches, wherein 
the element body is a laminate in which a plurality of magnetic layers (Kobayashi: “a thin magnetic ceramic green sheet” [0019]) are laminated, and 
the extended conductor layer (Kobayashi: 4, 5e, 5f) is located at a different layer than each of the coil conductor layers (Kobayashi: 5a-5d) in a laminating direction of the laminate.  (Kobayashi: Figs. 1-6, machine translation, para. [0021], page 5, last paragraph).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, in view of Okada, as applied to claims 4 and 9, respectively, and further in view of Nanjyo et al., (hereinafter Nanjyo), U.S. Patent Application Publication 2012/0326827.
Regarding Claim 14 and similarly claim 16, the combination of Kobayashi in view of Okada is silent on including a void in contact with the coil conductor layers.  (Kobayashi: Figs. 1-6, machine translation, para. [0028], page 6, last paragraph).
The combination of Kobayashi in view of Okada does not explicitly teach, wherein the element body has a void in contact with each of the coil conductor layers.
However, Nanjyo teaches (Fig. 4), wherein the element body (12) has a void (40) in contact with each of the coil conductor layers (34).  (Nanjyo: Figs. 4-7, para. [0055], [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the element body of the combination of Kobayashi in view of Okada to include the void in contact with the coil conductor layers of Nanjyo, the motivation being that “[r]esidual stress in the second coil elements 34a and 34b is relaxed by the cavities 40 and the performance of the coil is increased” [0056].  (Nanjyo: Figs. 4-7, para. [0056]).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
9/30/2022


/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837